Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1646, Examiner: Xiaozhen Xie.
	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
Applicants’ amendments of the specification and claims filed 21 September 2021 have been entered. Applicants’ remarks filed 21 September 2021 are acknowledged.
	Claims 2 and 7 are cancelled. Claims 1, 3-6 and 8-10 are pending and under examination.

Claim Rejections Withdrawn
The rejection of claims 1, 6, 9 and 10 under 35 U.S.C. 103, as being unpatentable over Boyce et al. (J. Orthop. Res., 2012, Vol. 30(2):196-202), is withdrawn in response to Applicants’ amendment of independent claim 1 to recite “wherein the secondary infection is not a Mycobacterium avium infection or a surgical site infection”.
The rejection of claim 3 under 35 U.S.C. 103, as being unpatentable over Boyce et al., in view of Hensler et al. (J. Immunol., 1998, Vol. 161(5):2655-2659), is withdrawn in response to Applicants’ amendment of the claims as above. 
The rejection of claim 5 under 35 U.S.C. 103, as being unpatentable over Boyce et al., in view of Lasek et al. (Cancer Immunol. Immunother., 2014, Vol. 63(5):419-435), is withdrawn in response to Applicants’ amendment of the claims as above. 
The rejection of claim 4 under 35 U.S.C. 103, as being unpatentable over Boyce et al., in view of Lasek, and further in view of Walpole et al. (BMC Public Health, 2012, Vol. 12:439), is withdrawn in response to Applicants’ amendment of the claims as above.
The rejection of claim 8 under 35 U.S.C. 103, as being unpatentable over Lasek et al., in view of Pharmaceutical Technology (Article “Prefilled Syringes: Getting to the Point”, online at www.pharmaceutical-technology.com/features/featureprefilled syringes-getting-to-the-point/, dated Dec. 15, 2011), is withdrawn in response to Applicants’ amendment of claim 8 to depend from claim 1.

New Grounds of Objections/Rejections
Specification
The amendment of the specification filed 21 April 2021 is objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states: No amendment shall introduce new matter into the disclosure of the invention. In the substitute specification filed 21 April 2021, Applicants added a portion, which describes “In an aspect, the secondary infection is not a Mycobacterium avium infection” (at page 9, paragraph [0050]). The added material is not supported by the original disclosure, and the amendment has introduced new matter.
In Applicants’ remarks filed 21 April 2021, Applicants assert that no new matter has been introduced by this amendment, since the added material is an inherent feature of the embodiments disclosed by Applicants. Applicants indicated that while the specification includes a list of bacteria that cause secondary infections, no mention is made of any mycobacteria. This has been fully considered but is not found to be persuasive. The absence of a Mycobacterium avium infection is not an inherent (i.e., necessarily occurring) feature of the embodiments disclosed by Applicants. Patients that suffer from other types of infections, such as influenza viruses A and B (one of the embodiments disclosed by Applicants) may or may not develop Mycobacterium avium infection, i.e., neither necessarily occurs. As acknowledged by Applicants, the specification does not specifically mention Mycobacterium avium in the list of bacteria that cause secondary infections. The added material is not supported by the original disclosure, nor is inherent in the original disclosure, and therefore, the amendment has introduced new matter.
Applicants are required to cancel the new matter in the reply to this Office Action. Alternatively, Applicants are invited to provide sufficient written support for the added material indicated above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification as originally filed does not provide support for the invention as now claimed: “wherein the secondary infection is not a Mycobacterium avium infection or a surgical site infection.” (claim 1). In Applicants’ remarks filed 21 April 2021, Applicants assert that no new matter has been introduced by this amendment, since the specification has been amended to include this embodiment. Applicants also argue that “wherein the secondary infection is not a Mycobacterium avium infection” is an inherent feature of the embodiments disclosed by Applicants. However, the instant specification as filed does not provide sufficient written description for the limitation. 
With regard to negative limitations, MPEP 2173.05(i) states:    
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
 
The negative limitation is not positively recited in the specification, nor has basis in the original disclosure, therefore, the claims fail to comply with the written description requirement. With respect to Applicants’ arguments that the claim element is an inherent feature of the embodiments disclosed by Applicants, however, the absence of a Mycobacterium avium infection is not an inherent (i.e., necessarily occurring) feature of the embodiments disclosed by Applicants. Patients that suffer from other types of infections, such as influenza viruses A and B (one of the embodiments disclosed by Applicants) may or may not develop Mycobacterium avium infection, i.e., neither necessarily occurs. The added claim limitation is not expressly, implicitly, or inherently supported in the originally filed disclosure. Such limitations introduce new concepts and do not comply with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. This is a new matter rejection.   
Applicants are required to cancel the new matter in the response to this Office Action. Alternatively, Applicants are invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02 and 2163.06.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9 and 10 are rejected under 35 U.S.C. 103, as being unpatentable over Boyce et al. (J. Orthop. Res., 2012, Vol. 30(2):196-202) (reference provided previously), in view of Lodise et al. (Clinical Infectious Diseases, 2003, Vol. 36(11):1418-1423).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Boyce teaches the use of IL-12 to treat bacterial infection in an open fracture-associated infection model. Boyce teaches that while antibiotic therapy is still primarily used for preventing open fracture-associated infections, however, overuse of antibiotics may lead to antibiotic resistance; further, strains of Staphylococcus aureus (S. aureus) that resist or have reduced susceptibility to antibiotics have emerged, and more than 70% of the bacteria that cause hospital-acquired infections are resistant to at least one of the drugs most commonly used to treat them (1st paragraph in INTRODUCTION). Boyce teaches that patients with traumatic open fractures or other serious injuries are vulnerable to infections due to the abnormalities of both natural and adaptive immunity, and IL-12 can enhance the host’s resistance to infection in the rat open femur fracture model (2nd and 3rd paragraphs in INTRODUCTION). Boyce describes that an open femur fracture infection model was produced in rats by creating a femur fracture and inoculating a clinical isolate of S. aureus to the fracture site (a nosocomial infection), and the animals were then treated by administration of IL-12, or a combination of IL-12 with antibiotic ampicillin (see abstract).  Boyce teaches that IL-12 was administered percutaneously once daily for 10 doses (p. 3, top paragraph). Boyce showed that IL-12 led to a reduction in infection at postoperative days 6 and 10; when combined with conventional treatment (i.e. antibiotic therapy), IL-12 was found to have additive effects in the prevention of infection (see abstract). Boyce teaches that exogenous IL-12, providing a mechanism of protection independent of antibiotic resistance, complements the routine use of antibiotics (ibid.).
Boyce teaches as set forth above. Boyce, however, does not teach wherein the nosocomial infection is not a surgical site infection (claim 1).
Lodise studied the outcomes of delayed antibiotic treatment in patients that developed nosocomial Staphylococcus aureus (S. aureus) bacteremia (SAB) 12 days after hospital admission during 1999 to 2001 (see abstract). Lodise teaches that the patients had comorbid conditions including, e.g., presence of decubitus ulcers, surgery requiring >48 h of hospitalization, presence of burns on 130% of the body surface area (p. 1418, 2nd paragraph in Introduction; and p. 1419, under section Clinical data). Lodise teaches that patients with nosocomial SAB are at an increased risk of receiving delayed therapy because of the increasing prevalence of S. aureus isolates with multidrug resistance (2nd paragraph under DISCUSSION). Lodise teaches that delaying appropriate treatment is detrimental to patient outcomes, leading to infection-related mortality (IRM) or a longer duration of hospitalization, and that efforts should be made to ensure that appropriate therapy is initiated promptly (see abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use IL-12, or a combination of IL-12 with an antibiotic, to treat patients that are at high risk of developing, or have developed, nosocomial S. aureus bacteremia, such as patients who have burns, chronic decubitus ulcers, catheter infection, etc. One of ordinary skill in the art would have been motivated to do so, because Boyce teaches that IL-12, or a combination of IL-12 with an antibiotic, is effective in reducing bacterial infection caused by a clinical isolate of S. aureus in an open fracture infection model, and Lodise further teaches that the episodes of nosocomial S. aureus bacteremia occur in patients who have burns, chronic decubitus ulcers, catheter infection, etc., and that delaying appropriate treatment is detrimental to patient outcomes, leading to infection-related mortality or a longer duration of hospitalization. Therefore, the combined teachings provide a reasonable expectation of success in reducing the nosocomial S. aureus infections in the patients.

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103, as being unpatentable over Boyce et al., in view of Lodise et al., and further in view of Motzer et al. (Clin. Cancer Res., 1998, Vol. 4(5):1183-1191).
Boyce and Lodise teach as set forth above. Boyce and Lodise, however, do not teach wherein the IL-12 is administered in an amount from 2 to 20 g, or from 0.1 g/kg to 1 g/kg (claims 4, 5 and 8).
Motzer teaches that IL-12 has been shown to exert a number of regulatory effects on T lymphocytes and NK cells, including enhancing the lytic activity of NK/LAK cells, facilitating CTL responses, inducing IFN- secretion by T and NK cells, and promoting development of TH1-type helper T cells, thereby contributing to the development of cell-mediated immune responses (p. 1183, col. 2, 1st paragraph under INTRODUCTION). Motzer determined toxicity and maximum tolerated dose of IL-12 for human uses (see ABSTRACT). Motzer used different dose levels of IL-12 in patients, followed by monitoring complete blood count and serum chemistry on each day of treatment; in scheme A, patients were treated with a fixed dose of rHu-IL-12 at 0.1, 0.5 or 1 g/kg; and in scheme B, patients were treated with a 2-step up-titration dose (p. 1184, col. 1, under section Dose Schedule and in Table 1). Motzer teaches that 0.1 g/kg dose was well tolerated, and there were no grade 3 toxicities; after two cycles of IL-12 treatment, patients in the fixed dose level of 0.1 g/kg had no WBC (white blood cell count) decrease or other dose-limiting toxicities (p. 1185, col. 2, under section Treatment Administered and Toxicity; and p. 1186, Table 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dose of IL-12 as taught by Motzer, e.g., 0.1 g/kg, for treating the patients having nosocomial S. aureus infection. One of ordinary skill in the art would have been motivated to do so, because Boyce and Lodise teach and suggest using IL-12, or a combination of IL-12 with an antibiotic, to treat nosocomial S. aureus infections in patients, and Motzer further teaches the dose of IL-12 suitable for human uses. Therefore, the combined teachings provide a reasonable expectation of success in reducing the nosocomial S. aureus infections in the patients.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 14, 2022